UNITED STATES DISTRICT COURT  0 8 2015

FOR THE DISTRICT OF COLUMBIA

W———— — _ _ _ Cl .._- U.S. District and
y E ﬁékruptcy Courts

 

 

 

 

 

- -r~—.-.-.t—.m.-—.-.—

 
     
 
   
 

UNITED STATES OF AMERICA

V; Criminal No. 15-1 18

(RDM/DAR)
SEKOU K. BROOKS

Defendant.

 

 

MEMORANDUM OF FINDINGS OF FACT 1
AND STATEMENT OF REASONS IN
SUPPORT OF ORDER OF DETENTION

   
   
 

I. N :9." or

cf-ﬁﬂ FE angers: b- 'i’rId'ie " - " mimiw'ﬁ gmhfnmiﬂ 1 r'ileté
I I 1 -. I
imme g. Winﬂﬂﬁjnzﬂ gm” 19:31.11; 13; Eziélllfgrnm" lllﬁjhjﬂj  rm] Emiﬁlll grnxmaﬁmm m" {H11 {nit-ail”: Fm
I

 
 
 
  

  

 
    
 
 

   
 

@stni " Xyl- L. 1] I) - 1— 1G) . 10 1'6" _ ,. (Q  _.  Cl: . mil—"ﬁllet! ‘ son "W" I

intent to distribute amphetamine, in Violation of 21 U.S.C. § 841(a)(1), (b)(1)(C); unlawful l

possession with intent to distribute lorazepam, in Violation of 21 U.S.C. § 841(a)(1), (b)(1)(E)(2);
unlawful possession with intent to distribute clonazepam, in Violation of U.S.C. § 841(a)(1),
(b)(1)(E)(2); and unlawful possession with intent to distribute diazepam, in Violation of 21 
U.S.C. § 841(a)( 1), (b)(1)(E)(2). The undersigned conducted a detention hearing on October 2,
2015. Upon consideration of the proffers and arguments of counsel, and the entire record herein,
the undersigned ordered Defendant held without bond pursuant to 18 U.S.C. § 3142(e). The

ﬁndings of fact and statement of reasons in support of the Order of Detention follow.

 

:l

United States v. Brooks 2

11. ,gHEBAILﬁLJEQ RM Agr,

The Bail Reform Act of 1984, 18 U.S.C. § 3141, et seq., provides, in pertinent part, that if
a judicial ofﬁcer ﬁnds by clear and convincing evidence that “no condition or combination of
conditions will reasonably assure . . . the safety of any other person and the community, such
judicial ofﬁcer shall order the detention of the [defendant] before trial.” 18 U.S.C. § 3142(e); see
also United States v. Henry, 935 F. Supp. 24, 25 (D.D.C. 1996) (citation omitted) (“If a
defendant poses a danger to society, the Court has a sufﬁcient basis upon which to order pretrial

detention”).

In instances in which pretrial deteﬁtion is sought on the ground that there are no

conditions of release that will reasonably assure the defendant’s appearance, the government

- till .3312? {Efﬁgﬁaiﬁﬁlm   Eng.ng Emil I131, ll'éljﬁﬂlfmﬁi $636253] (Lin—amt

 

that no condition or combinatidn of conditions Will reasonably ass'ure the appearance of the

defendant as required”).

In determining whether there are conditions of release which will reasonably assure the
appearaiice of the person as required, and the safety of any other person and the community, the
judicial ofﬁcer shall take into account the available information concerning: (1) the nature and
circumstances of the offense charged; (2) the weight of the evidence against the defendant; (3)
the defendant’s history and characteristics; and (4) the nature and seriousness of the danger to

any person or to the community which would be posed by the defendant’s release. 18 U.S.C. §

3142(g).

United States v. Brooks 3

A rebuttable presumption that no condition or combination of conditions will reasonably
3

Massure the appearance of the person as required and the safety of the community if the judicial

ofﬁcer ﬁnds that there is probable cause to believe that the person committed an offense under
the Controlled Substances Act, 21 U.S.C. § 801, et seq., for which a maximum period of
incarceration of ten years or more is prescribed. 18 U.S.C. § 3142(e)(3)(A). An indictment is
sufﬁcient to establish probable cause for purposes of 18 U.S.C. § 3142(e). See United States v.

Williams, 903 F.2d 844, 844 (DC. Cir. 1990).

WI

III. DISCIJSSIQN,

Both counsel for the government and counsel for Defendant proceeded by proffer.

Counsel for the government argued that I : dam is a d_ange_r 10 the com ._I 'ty mg should be

1' .

E
g
E”

q . illaonm   gm, agrwﬂ For iﬂra'ggawanmraﬁ! $91 

nyrrgﬁﬁﬁgmﬁfarq; inﬂorm'iﬁl'mg 13131711! '0 n mt“? 1.4mm. interim; lifonlnrdl 353401310131" limit] 71%] WEI-6'15) nia‘hlglFR?

 dimwmﬁiiﬂlb [Eiliﬂlt‘gvﬁlij]
pills, 21 amphetamine pills, I I Adderall pills, 23 diazepam pills, numerous empty Ziploc bags,
and a digital scale were found in Defendant’s vehicle.

The government further proffered that Defendant continued to sell drugs to George
Washington University (“GWU”) students while on release pending trial in the Superior Court of
the District of Columbia (Case No. 2014-CF-5661). As evidence to support, the government
proffered that Defendant received 35 checks and multiple payments to Defendant’s Venmo1
account, all of which totaled $44,749 from a GWU student, and Defendant received a total of

$125,000 during the period of August 2014 to June 2015. Additionally, the government

proffered that Defendant’s net gambling loss at casinos while on pretrial release was $85,000.

\_ _ _ _ _ ..
1 Venmo is an electronic payment system similar to Paypal.

— w—rﬂlu— -.

_,— —_——__.— ——_..._.

 

United States v. Brooks 4

Counsel for the government also proffered that Defendant is believed to be the supplier of 
the prescription medication that caused the overdose death of a GWU student in September I
20ll4. Finally, counsel for the government proffered that Defendant has a prior history of
convictions for drug trafﬁcking offenses in Maryland and DC. in 2009 and 2011, respectively.

Defendant, through counsel, requested that he be released to the High Intensity
Supervision Program. In support of his request, Defendant’s counsel pointed out that
Defendant’s case in the Superior Court of the District of Columbia has been dismissed,2 so the
previous charges should be given less weight. Counsel for Defendant proffered that no ﬁrearms I

were involved in the commission of the prior drug dealings, and none of the evidence in the

instance case was recovered in his home. Counsel for Defendant argued that these facts prove

    

thatuh 's 011- Inerto the ,- ﬁll—Mill: a} D: - 0.: ' f nitlggg‘ ' . ' : . '
g
II I I - II

ramdigmg ll Eiﬁt‘ltuu :. {kiwifruit lirat'fzigrulsiitl {11.561113nianiﬁ’iﬁéﬂilluéﬂ Efrji'mmlm—mﬂinﬁmiﬁn—ﬁnﬂiﬂ

  

   

     

I ' ‘4‘ ' u' v V I r" ' i I '.
[Ii-=51me {E319 [Ea |E§i§ljrgff  559,3 lbrejiamhmF’gc. mm: iii‘eiumeit (Glui'mfllmmllﬁ’elil

 

 
 
 

 
 
 
 

 

be'bes treae by sex tid " . F '. y,co : D -' '. ."i. n. e
government’s concerns regarding danger to the community and the risk of ﬂight will be

addressed if Defendant is closely monitored under the High Intensity Supervision Program. L

GS£F_F_ _C .
Upon consideration of the factors enumerated in the Bail Reform Act of 1984, 18 U.S.C.
§ 3142(g), the undersigned ﬁnds by clear and convincing evidence that no condition of release or
combination of conditions would reasonably assure the safety of the community. The

undersigned further ﬁnds that the information proffered on behalf of Defendant is sufﬁcient to

 

 

 

2 According to the govemment’s proffer, the case was dismissed without prejudice by the governmth because its
central witness was unavailable t§ te'stify at trial.

—_ In _I..

United States v. B_rool